DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 11/12/2020. It is noted, however, that applicant has not filed a certified copy of the TW109135981 application as required by 37 CFR 1.55.
Response to Amendment
The amendment filed on 05/19/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 05/19/2022, with respect to claim 1 have been fully considered and are persuasive. 
Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claims 1, the prior art fails to teach the first multilayer film has an optical density between OD3~OD7 for light with a wavelength of 900 to 1100 nm at an incidence angle of 0 through 30 degrees, simultaneously with a second multilayer film having an optical density between OD3~OD6 for light with a wavelength of 700 to 900 nm, along with the structural limitations positively recited in claim 1. Furthermore, see at least pages 2-5 of Applicant Arguments/Remarks Made in an Amendment, filed 05/19/2022. Claims 2-9 are dependent on claim 1, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu (2021/0255377), Chen (2020/0319386), Rowlands (2020/0209448), Sugiyama (2017/0017023), You (2013/0235452), and Chang (2012/0212809) disclose relevant optical filters, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872